FILED
                             NOT FOR PUBLICATION                           APR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARVIN PEREZ-CRUZ,                               No. 12-73718

               Petitioner,                       Agency No. A094-801-760

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Marvin Perez-Cruz, a native and citizen of Nicaragua, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies in the record regarding when Perez-Cruz joined the

Independent Liberal Party, when he first received a death threat by Sandinistas,

whether Sandinistas threatened his brother, and whether Perez-Cruz went to the

hospital after being beaten. See id. at 1048 (adverse credibility determination was

reasonable under the totality of circumstances). We reject Perez-Cruz’s contention

that the inconsistencies were minor. Further, Perez-Cruz’s explanations do not

compel the opposite result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000).

We lack jurisdiction to consider any contentions Perez-Cruz raises regarding his

interview by a border patrol agent. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th

Cir. 2004) (no jurisdiction over claims not presented in administrative proceedings

below). In the absence of credible testimony, Perez-Cruz’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).


                                          2                                     12-73718
      Finally, Perez-Cruz’s CAT claim also fails because it is based on the same

statements found not credible, and he does not point to any other evidence in the

record to compel the finding that it is more likely than not he would be tortured by

or with the consent or acquiescence of a public official in Nicaragua. See id. at

1156-57.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    12-73718